Examiners Comment

The double patenting rejection detailed in the Non-Final rejection dated 11/25/2020 has been overcome as an eTD has been filed and approved on 3/17/2021.
Claims 1 and 7 have been amended.
Claims 6 and 12 have been cancelled.
Claims 1-5, 7-11 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The following underlined claim limitation is not disclosed by any prior art:
“… determining, by a first management device, requirement information of a second subnet based on requirement information of a first subnet, … wherein both the requirement information of the first subnet and the requirement information of the second subnet comprise at least one of a latency, a throughput, a report success ratio, a command success ratio, reliability, a capacity, or coverage; and sending, by the first management device, the requirement information of the second subnet to the second management device”.

Closest prior art:
Houyou (US20200252322A1) discloses SDN controller interacting with several networked devices that all host an SDN client or software agent. The SDN .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472